



NON-EMPLOYEE DIRECTOR STOCK GRANT AGREEMENT
PURSUANT TO THE
TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 STOCK INCENTIVE PLAN
(Last Updated September 2017)
W I T N E S S E T H:
WHEREAS, Take-Two Interactive Software, Inc. (the “Company”) has adopted the
Take-Two Interactive Software, Inc. 2017 Stock Incentive Plan (the “Plan”), a
copy of which has been delivered to all Non-Employee Directors to whom an award
has been granted pursuant to the Plan (each, a “Participant”), which is
administered by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”);
WHEREAS, the Participant has elected to receive fully vested shares of Stock
(also referred to herein as the “Shares”) in lieu of all or a portion of the
cash portion of the Participant’s quarterly Board compensation; and
WHEREAS, pursuant to Section 10 of the Plan, the Committee may grant to
Non-Employee Directors Stock as an “Other Stock-Based Award.”
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Grant of Shares. The Company granted to the Participant a certain number of
Shares effective as of the date (the “Grant Date”) set forth in a separate
written communication from the Company to the Participant (the “Notice of Equity
Grant”). The number of Shares granted to the Participant is set forth on the
Fidelity website identified in the Notice of Equity Grant. If the Participant is
a new director, to the extent required by law, the Participant shall pay to the
Company the par value ($0.01) for each Share awarded to the Participant
simultaneously with the execution of this Agreement. The Shares shall be fully
vested as of the Grant Date.
2.    Taxes. The Participant shall be solely responsible for all applicable
foreign, federal, state, provincial and local taxes with respect to the Shares.
3.    Securities Representations. The Shares are being issued to the Participant
and this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant.
By accepting the Shares, the Participant will be deemed to have acknowledged,
represent and warrant that:
(a)    the Participant has been advised that the participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act, currently
or at the time the Participant desires to sell the Shares, and in this
connection the Company is relying in part on the Participant’s representations
set forth in this section.
(b)    if the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Shares must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).
(c)    if the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that the exemption from
registration under Rule 144 will not be available unless (i) a public trading
market then exists for the Stock, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.
4.    No Obligation to Continue Service. This Agreement is not an agreement of
employment or consulting services. This Agreement does not guarantee that the
Company or its Affiliates will retain, or continue to retain the Participant as
a director or in any other capacity, nor does it modify in any respect the
Company or its Affiliate’s right to terminate or modify the Participant’s
service or compensation.
5.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Shares provided for herein, and the Participant hereby ratifies and confirms all
that the Company, as said attorney-in-fact, shall do by virtue hereof.
Nevertheless, the Participant shall, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for the purpose.
6.    Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal or state law, the Company may issue
the Shares in the form of uncertificated shares. Such uncertificated Shares
shall be credited to a book entry account maintained by the Company (or its
designee) on behalf of the Participant. If thereafter certificates are issued
with respect to the uncertificated Shares, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.
7.    Rights as a Stockholder. The Participant shall have all rights of a
stockholder with respect to the Shares.
8.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. By accepting the Stock, the Participant will
be deemed to have acknowledged receiving and reading a copy of the Plan and
agreeing to comply with it, this Agreement and all applicable laws and
regulations. If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
This Agreement and the Plan contain the entire understanding of the parties with
respect to the subject matter hereof and supersede any prior agreements between
the Company and the Participant with respect to the subject matter hereof.
9.    Notices. Any notice or communication given hereunder (each a “Notice”)
shall be in writing and shall be sent by personal delivery, by courier or by
United States mail (registered or certified mail, postage prepaid and return
receipt requested), to the appropriate party at the address set forth below:
If to the Company, to:
Take-Two Interactive Software, Inc.
622 Broadway
New York, New York 10012
Attention: General Counsel
Facsimile: 646-536-2923
If to the Participant, to the address for the Participant on file with the
Company;
or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party. Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).
10.    Acceptance. Unless the Participant renounces the Stock by completing and
returning the form of renunciation attached hereto as Exhibit A within 10 days
from the date the Participant receives this Agreement (or such other period as
the Committee shall provide), the Participant will be deemed to have accepted
the Stock on the tenth day from the date the Participant receives this Agreement
(or such other period as the Committee shall provide). If the Participant
renounces the Stock in accordance with the preceding sentence, this Agreement
shall be null and void ab initio, this award of Stock shall not be valid, and
the Participant will instead receive the Participant’s quarterly Board
compensation in cash.
11.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
12.    Arbitration. All disputes and claims of any nature that the Participant
(or the Participant’s transferee or estate) may have against the Company arising
out of or in any way related to the Plan or this Agreement must be submitted
solely and exclusively to binding arbitration in accordance with the
then-current employment arbitration rules and procedures of the American
Arbitration Association (AAA) to be held in New York, New York. All information
regarding the dispute or claim and arbitration proceedings, including any
settlement, shall not be disclosed by the Participant or any arbitrator to any
third party without the written consent of the Company, except with respect to
judicial enforcement of any arbitration award. Any arbitration claim must be
brought solely in the Participant’s (or the Participant’s transferee’s or
estate’s) individual capacity and not as a claimant or class member (or similar
capacity) in any purported multiple-claimant, class, collective, representative
or similar proceeding, and the arbitrator may not permit joinder of any multiple
claimants and their claims without the express written consent of the Company.
Any arbitrator selected to adjudicate the claim must be knowledgeable in the
industry standards and practices, and, by signing this Agreement, the
Participant will be deemed to agree that any claims pursuant to the Plan or this
Agreement is inherently a matter involving interstate commerce and thus,
notwithstanding the choice of law provision included herein, the Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. The arbitrator shall not be permitted to award any
punitive or similar damages, but may award attorney’s fees and expenses to the
prevailing party in any arbitration. Any decision by the arbitrator shall be
binding on all parties to the arbitration.
13.    Amendment. The Board or the Committee may, subject to the terms of the
Plan, at any time and from time to time amend, in whole or in part, any or all
of the provisions of this Agreement and may also suspend or terminate this
Agreement subject to the terms of the Plan. Except as otherwise provided in the
Plan, no modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing by the party against whom it is sought to be
enforced.
14.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
(b)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.
TAKE-TWO INTERACTIVE SOFTWARE, INC.


By:     

    Name:

    Title:

    Date:


        

    (Participant)
Date:     





EXHIBIT A
FORM OF RENUNCIATION
I, the undersigned, being the Participant mentioned in the Notice of Equity
Grant, renounce the Stock granted to me by that notice and the Stock Grant
Agreement.


 
 
   /   /
Signature (Participant)
 
Date



Name
 
Address
 
 
 










